Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

  DETAILED OFFICE ACTION
                This Office Action is in response to the papers filed on 24 August 2022.
     
                                                                 PRIORITY
Acknowledgment of PCT/JP2012/0651763, filed on 14 June 2012, is made. A certified translation of JP2011-132743 has not been filed.

CLAIMS UNDER EXAMINATION
Claims 1, 3-4, 7-8, 10-13 and 15 are pending and have been examined on their merits.

WITHDRAWN REJECTIONS
The rejections made under 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn due to claim amendment.

The rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is now moot due to claim cancellation.  

The rejection of claims 1 and 3-4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanzilli et al. in view of Groh et al and Invitrogen as evidenced by Merriam Webster has been withdrawn due to amendment of claim 1 to recite the claimed strains of bacteria.




NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanzilli et al. (previously cited; In Vitro Effects of An Immunostimulating Bacterial Lysate On Human Lymphocyte Function. International Journal of Immunopathology and Pharmacology. Vol. 18, no. 2, 245-254) in view of Sedelmeier et al. (Biological activity of bacterial cell-wall components: immunogenicity of the bacterial extract OM-89. Immunopharmacology 29 (1995) 29-36), Groh et al. (previously cited; Effect of Heat on the Sterilization of Artificially Contaminated Water. J Travel Med 1998; 3:11-13) and Invitrogen (previously cited; Cell Culture Basics. Page 1-62. 2010) as evidenced by Merriam Webster (previously cited; definition of administer).


Lanzilli teaches the following (Abstract):

MLBL is an oral immunostimulating vaccine consisting of bacterial standardized lysates obtained by mechanical lysis of different strains of Gram-positive and Gram-negative bacteria that can cause acute and chronic infections of the respiratory tract. Previous studies suggested a stimulating effect of MLBL both on humoral and cellular immune responses. In the present study, the in vitro effects of MLBL on human lymphocyte effector functions and its mechanisms of action were evaluated.

Lanzilli teaches the following on page 246, left column, third paragraph:
Bacterial extracts have been widely used as immunomodulators to prevent recurrent infections of the respiratory tract... Several preparations containing bacterial lysates are licensed for use as vaccines. MLBL is a recently developed sub-lingual immunostimulating vaccine consisting of a standardized mechanical lysate (obtained through sonication) of 8 different bacterial strains of Gram-positive and Gram-negative bacteria (6 x 109 bacteria for each strain) selected among those most frequently implicated in acute and chronic infections of the respiratory tract... Inactivated microorganisms or their sub-components, offer certain advantages as a potential vaccine for mucosal immunization. They are natural occurring microparticles, possess multiple antigens and are relatively inexpensive to produce.

Therefore the art teaches MLBL is a vaccine consisting of a mechanical lysate of strains which include Gram-negative bacteria. Lanzilli teaches inactivated bacteria, or alternatively their subcomponent, are advantageous for mucosal immunization.

In brief, the method of preparation was the following: the bacteria were resuspended at the concentration of 1 x 1011 CFU/ml. The bacterial suspension was heat-inactivated, adjusted at pH 7.0, submitted to two homogenisation cycles at 630 bar by using an APV homogenisator and lyophilized (see page 246, right column, first paragraph). Homogenization is interpreted to read on crushing. Therefore the art teaches gram negative cells are heat inactivated and crushed. It is of note Lanzilli does not teach removal of any components of the lysate. Lanzilli teaches the MLBL may be lyophilized. Examiner notes claim 1 recites the transitional phrase “consisting essentially of”. This is open claim language that permits additional steps to be performed. Therefore claim 1 does not exclude lyophilization.

Lanzilli teaches peripheral blood mononuclear cells are stimulated with said lysate. Isolated PBMC were cultured alone or incubated with 10 and 100 mg/ml of MLBL in 6-well plates (Falcon) at 37 °C in humidified 5% CO2 for 24 h (see page 246, right column, fourth paragraph). As evidenced by Merriam Webster Dictionary, the term “administer” means “to provide or apply”. Because Lanzilli cultures PBMCs with the MLBL, the MLBL is administered to PBMCs.

While Lanzilli teaches gram negative cells, the art does not teach the use of E. coli as now recited in claim 1.

While Lanzilli teaches “heat inactivation” the art is silent regarding the temperature at which heat inactivation occurs.

While the art teaches the use of a bacterial cell suspension, the art does not explicitly teach that they have been cultured.

Sedelmeier et al. teach a bacterial extract prepared from 18 selected E. coli strains that has been shown to protect against bacterial infections in mice (page 29, left column, first paragraph). The art teaches it has been described as a non-specific activator of the antimicrobial response (page 31, left column, second paragraph).The art demonstrate OM-89 acts as a specific immunogen in mice which is able to induce an immune response (see page 33, right column, last paragraph bridging first paragraph of page 34).

It is well known in the art that water boils at 100 degrees Celsius. Groh teaches boiling (heating at 100 degrees Celsius) for 10 minutes is effective protocol for killing a gram negative bacteria (page 12, right column, “Heat Killing of Bacteria”).

Invitrogen teaches cell culture is one of the major tools used in cellular and molecular biology, providing excellent model systems for studying the normal physiology and biochemistry of cells (e.g., metabolic studies, aging), the effects of drugs and toxic compounds on the cells, and mutagenesis and carcinogenesis. It is also used in drug screening and development, and large scale manufacturing of biological compounds (e.g., vaccines, therapeutic proteins). The major advantage of using cell culture for any of these applications is the consistency and reproducibility of results that can be obtained from using a batch of clonal cells. See page 3, last paragraph).

It would have been obvious to one of ordinary skill in the art at the time of the Invention to try using E. coli gram negative bacteria in the method taught by Lanzilli. One would have been motivated to do so since Lanzilli teaches a method of making a bacteria extract and Sedelmeier teaches E. coli can be used to make bacteria extract. One would have had a reasonable expectation of success since Lanzilli teaches gram negative bacteria can be used in the disclosed method. One would have expected similar results since both references bacteria extracts used to provide an immune response.

It would have been obvious to the person of ordinary skill in the art at the time of the invention was made to heat inactivate gram negative bacteria at 100 degrees Celsius.
One would have been motivated to do so since Lanzilli which teaches heat-inactivating gram negative bacteria cells and Groh teaches gram negative cells can be heat inactivated at 100 degrees Celsius. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. One would have had a reasonable expectation of success since Groh teaches cells can be heat inactivated at this temperature. One would have expected similar results since both reference disclose heat inactivation of gram negative cells. 

As set forth above, Lanzilli teaches the use of 8 bacterial strains at a concentration of 6 x 109 bacteria for each strain. It is Examiner’s position the cells used by Lanzilli have necessarily been cultured to provide the claimed number of cells. Even arguendo they are not, it would have been obvious to culture cells. Lanzilli teaches 6 x 109 bacteria cells for each strain are used in the disclosed method. One would culture the gram negative bacteria cells used to prepare the composition taught by Lanzilli to obtain cells for obtain a batch of cells. Invitrogen teaches cell culture is also used in drug screening and development, and large scale manufacturing of biological compounds (e.g., vaccines, therapeutic proteins). Lanzilli teaches MLBL is a vaccine. Therefore one would culture cells to obtain the desired amount of cells. One would have had a reasonable expectation of success since Invitrogen teaches cells can be cultured. One would have expected similar results since Lanzilli and Invitrogen are directed to cell cultures.

Claim 1 recites the crushed bacterial cell includes LPSs having molecular weights of 20,000 or less as active ingredients, and the crushed bacterial cell contains all components of the bacterial cell after heating. Because each of the claimed steps is rendered obvious, an extract prepared using E. coli in Lanzilli’s method would be expected to meet the limitations recited in claim 1. Therefore claim 1 is rendered obvious as claimed (claim 1).

Lanzilli teaches a vaccine (supra). Therefore it is a pharmaceutical. Therefore the method of claim 3 is included in this rejection (claim 3).

Claim 4 recites a pharmaceutical for plants. The phrase “for plants” is an intended use and does not impart any structural limitations on a pharmaceutical. The method of claim 1 is rendered obvious. Therefore the method of making fertilizer, a compost or a pharmaceutical for plants as recited in claim 4 is rendered obvious. Therefore claim 4 is included in this rejection as claimed (claim 4).

Therefore Applicant’s Invention is rendered obvious as claimed.


MAINTAINED REJECTIONS

Claims 1 and 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashimoto et al. (previously cited; Preventive and treating agent of microbism in fishes and crustacean. JPH04193832. 1992) as evidenced by Hogan et al. (previously cited; Nucleic Acid Probes and Methods For Detecting Escherichia Col. Patent 5693469 1997).

Hashimoto teaches a method of preparing a bacteria cell product. Bacteria cells are cultured (page 2, second paragraph). Among the bacteria that can be used, the art suggests the use of Escherichia bacteria such as Escherichia coli ATCC 8739 in the disclosed method (page 2, second paragraph). As evidenced by Hogan et al., Escherichia coli are gram negative (column 51, lines 15-16). Hashimoto teaches the following (see page 1, second paragraph):
As a culturing method, the pH of the nutrient medium may be cultured in the
range of 4.0 to 9.5 at 20 ° C. to 40 ° C. for 12 hours to 5 days. The bacterial cells obtained by the culture can be separated from the culture and sterilized by heat treatment or the like as it is. However, it is preferable to subject the cells to crushing treatment. The microbial cells to be crushed may be either living cells or sterilized products. The method of crushing may be either a mechanical method or a method using an enzyme. As a mechanical method, for example, microbial cells may be crushed at a pressure of about 800 to 2000 kg / cm "using a French press or the like, or even if cell disruption is performed using an ultrasonic crusher or the like Good.

As set forth above, Hashimoto teaches the cells are sterilized and crushed. The art teaches crushing can be performed using a mechanical method using a French press (section cited above). When converted, this is equivalent to 11378.7-28446.69 psi. Therefore the art suggests crushing at higher than 400 psi. The art teaches bacterial cells obtained by culture can be separated from the culture and sterilized by heat treatment (page 2, second paragraph). Hashimoto teaches sterilization conditions include heat treatment at 100°C for 10 minutes (page 3, last paragraph). 
The Instant Specification ([0044]) states the present invention is intended to crush bacterial bodies after the bodies are heated. As set forth above, Hashimoto teaches the sterilized cells can be crushed. Therefore the art teaches a sequence comprising heat sterilization followed by crushing. The art teaches the cell product thereof can be administered. While the art teaches “it is also possible” to fractionate the cell product using centrifugation (page 3, first paragraph), the reference teaches this is one possible embodiment if one wanted to remove insoluble matter or isolate certain proteins. However, Hashimoto teaches this is not required and suggests the use of the disrupted product itself. Thus, it would be obvious to omit the fractionation step.  The art teaches either the prepared disrupted bacteria cell product or the cell wall component product can be given directly or added to a feed for administration (page 3, first paragraph). The disrupted product is considered to contain “all components” as discussed above since the prior art teaches culturing the cells, heating the cells, and crushing the cells. 

While Hashimoto suggests all of the claimed limitations, it does not anticipate the claim.

It would have been obvious to combine the teachings of the prior art by performing each of the claimed method step since Hashimoto teaches, heat treating said cell at 100°C for 10 minutes and physically crushing cells at the disclosed pressure to prepare an immunostimulatory composition. It would have been obvious to use a gram negative bacteria to prepare the disclosed composition since Hashimoto suggests the use of Escherichia coli cells in the disclosed method. 

Regarding the limitation “the crushed bacterial cell contains all components of the bacteria cell after heating”, this limitation is rendered obvious since Hashimoto teaches either 1) the prepared bacterial cells 2) disrupted product thereof or 3) a fractionated cell wall component can be administered (see first paragraph of page 3). Therefore, the use of the disrupted product is rendered obvious by Hashimoto’s suggestion. Further, since Hashimoto teaches the same immunostimulatory effects and the process as discussed above is similar, it is considered that Hashimoto’s disrupted cells thereof retain all components absent evidence showing otherwise.  Further as discussed above since Hashimoto does not teach the disrupted product is fractionated to remove any components, Hashimoto is interpreted to teach the claim limitation. Because each method step is rendered obvious by Hashimoto, the composition would be expected to include all components including immunostimulatory components, and LPSs having a molecular weight of 20,000 or less as active ingredients. Because the prior art teaches administration of the disrupted cells, they would be expected to have the claimed effects. Therefore claim 1 is rendered obvious as claimed (claim 1).

Hashimoto teaches the disclosed cell composition can be added to feed ingredients (page 3, first paragraph). Therefore the art is interpreted to teach producing a composition of crushed bacterial cells as recited in claim 1 and “making” a feed composition. Said feed composition is interpreted to be a feed stuff. Therefore claim 3 is included in this rejection (claim 3).

Claim 4 recites a pharmaceutical for plants. The phrase “for plants” is intended use and does not impart any structural limitations on a pharmaceutical.  Hashimoto teaches the disclosed cell composition can be added to feed ingredients (page 3, first paragraph). Therefore the art is interpreted to teach producing a composition of crushed bacterial cells as recited in claim 1 and “making” a composition. Said composition is broadly interpreted to read on a pharmaceutical. Therefore claim 4 is included in this rejection as claimed (claim 4).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 7-8, 10-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashimoto in view of Lane et al. (previously cited; Characterization of the Cell Wall and Cell Wall Proteins of Chromatium vinosum. Journal of Bacteriology, Mar. 1980, pages1386-1398) as evidenced by Hogan et al. 


The teachings of Hashimoto et al. as recited above are reiterated. It is of note the art teaches the cell wall component of bacteria has long been known as an immunostimulating agent (page 1). The art teaches bacterial cells prepared by the disclosed method have “excellent immunostimulating effect” (page 4, last paragraph). 

While Hashimoto teaches heating and crushing cells, the art does not explicitly teach cooling cells at 20°C or lower and crushing cells during cooling. 

Further, the art does not explicitly teach crushing so that 90% or more of cells are crushed.

Lane teaches the outer membrane of gram negative bacteria comprises lipopolysaccharides (page 1386, left column, first paragraph). Said membrane is interpreted to be an immunostimulatory composition. Lane teaches a method of isolating the cell wall of C. vinosum (a gram negative bacteria; hence, an immunostimulatory composition). The art teaches the use of a "frozen cell paste” comprising frozen cells (page 1387, left column, “Membrane isolation” section”). The frozen cells are ruptured by a single pass through a French pressure cell at 4° Celsius (hence, lower than 20° Celsius) (same cited section).

The preamble of claim 7 recites “the method consisting essentially of”. This is open claim language that permits additional steps to be performed.

It would have been obvious to combine the teachings of Hashimoto and Lane by cooling the cited cells since Lane teaches a method of preparing an immunostimulatory composition that comprises crushing cells at 4° Celsius (hence, lower than 20° Celsius). The person of ordinary skill in the art would have been motivated to do so because KSR Rationale A indicates it is scientifically rational to combine prior art elements according to known methods to yield predictable results. In the instant case, one would have been motivated to do so since Lane teaches crushing cold cells to prepare an immunostimulatory composition. One would have had a reasonable expectation of success since Lane teaches cells can be crushed 4° Celsius. One would have expected similar results since both references are directed to compositions comprising immunostimulatory components obtained from crushing cultured gram negative cells. It would have been obvious to crush all of the bacterial cells (hence, more than 90%) since Hashimoto teaches the composition is prepared by crushing cells. Therefore the skilled artisan would want to crush as many cells as possible using the mechanical means disclosed by Hashimoto. Therefore claim 7 is rendered obvious (claim 7). 

Lane teaches a temperature of 4° Celsius (supra). Therefore claim 8 is included in this rejection (claim 8).

Hashimoto teaches crushing at a pressure of about 800 to 2000 kg/cm (page 2, second paragraph). When converted, this is equivalent to 11378.7-28446.69 psi. Therefore the art suggests crushing at higher than 400 psi. Therefore claim 10 is included in this rejection (claim 10).

The pressure range recited in claim 11 would have been obvious since Hashimoto teaches using a pressure between 11378.7-28446.69 psi to crush cells. Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore, the examiner asserts the claimed range is prima facie obvious. Claim 11 is rendered obvious as claimed (claim 11).  

It would have been obvious to crush cells at 10,000 psi since Hashimoto teaches a pressure between 11378.7-28446.69 psi to crush cells. Therefore claim 12 is included in this rejection (claim 12).
	
It would have been obvious to crush more than 95% of the bacterial cells since Hashimoto teaches the composition is prepared by crushing cells. Therefore the skilled artisan would want to crush as many cells as possible using the mechanical means disclosed by Hashimoto. Therefore claim 13 is rendered obvious (claim 13).

Because the claimed method is rendered obvious by the prior art, which teaches the use of gram-negative bacterial cells, one would expect the LPS produced by the disclosed method to have the claimed molecular weight. Therefore claim 14 is included in this rejection (claim 14).

Hashimoto teaches the use of Escherichia coli (supra). Therefore claim 15 is included in this rejection (claim 15).

Therefore Applicant’s Invention is rendered obvious as claimed.


APPLICANT’S ARGUMENTS

The arguments filed by Applicant on 24 August 2022 are acknowledged. The Applicant states some of the arguments previously presented have been reiterated.
The arguments state claim 1 recites the transitional phrase “consisting essentially of” and claim 7 has been amended to include the size of the LPS. Noting both claims recite the transitional phrase “consisting essentially of”, the Applicant argues that based on the Instant Specification, centrifugation or other collection or fractionation steps would material affect the basic and novel characteristics of the claimed invention. The Applicant alleges the table on page 6 summarizes different methods in the specification. The arguments state at least Tables 3 and 7 demonstrate that centrifuging after heating would materially affect the basic and novel characteristics of the claimed Invention.

The Applicant states Hashimoto teaches cells are centrifuged after heating in Example 1. In contrast, the Applicant argues none of the claims require centrifugation. The Applicant agues Hashimoto requires a centrifugation step, and would therefore produce a different product. The Applicant argues Hashimoto does not teach the crushed bacterial cell contains all components of the bacterial cell after heating”. The Applicant notes the following section of the Instant Specification ([0044]):
In Patent Literature 3, a suspension of the cultured bacteria (live bacteria) was collected after heating (Column 5, Line 20-22: This treatment method for the bacterial cells is called the “conventional form’). In this case, it is considered that some components of the bacterial bodies are lost by collecting the bacterial bodies after heating. Meanwhile, the present invention is intended to crush the bacterial bodies after the bodies are heated and to provide a crushed bacterial cells which contains all components after the body is heated including immunostimulatory components in the bacterial bodies.

The Applicant states Patent Literature 3 is cited as JP 2526733 B2 in the Instant Specification.

The Applicant notes the chart provided on page 7 of the arguments shows differences between the four conventional methods and examples of the Instant Invention an that Hashimoto belongs to the convention because the centrifugation exists after heating.

EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner acknowledges claims 1 and 7 have been amended to recite “consisting essentially of”. Examiner notes the following from the MPEP:

MPEP 2111. 03 III.    CONSISTING ESSENTIALLY OF
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)."A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. 

As set forth above, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”. 

Example 1 of Hashimoto teaches culturing cells, heating cells, centrifuging to collect cells and then crushing cells.  Hashimoto teaches either the prepared disrupted bacteria cell product or the cell wall component product (hence, a product of fractionation) can be given directly or added to a feed for administration. Hashimoto does not require fractionation of the cell product. It is of note the art teaches the cell wall component of bacteria has long been known as an immunostimulating agent (page 1). The art teaches bacterial cells prepared by the disclosed method have “excellent immunostimulating effect” (page 4, last paragraph). While Example 1 recites centrifugation for collection post-heating, this is not interpreted to be fractionation of any cellular components. Therefore one would expect a crushed, disrupted cell product that has not been fractionated (i.e., had components removed) to have all of the components after heating. 

The Applicant agues Hashimoto requires a centrifugation step after heating for collection, and would therefore produce a different product. The Applicant states Hashimoto clearly teaches cells are centrifuged after heating. The Applicant cites the following from the Instant Specification [0044]:
In Patent Literature 3, a suspension of the cultured bacteria (live bacteria) was collected after heating (Column 5, Line 20-22: This treatment method for the bacterial cells is called the “conventional form”). In this case, it is considered that some components of the bacterial bodies are lost by collecting the bacterial bodies after heating. Meanwhile, the present invention is intended to crush the bacterial bodies after the bodies are heated and to provide a crushed bacterial cells which contains all components after the body is heated including immunostimulatory components in the bacterial bodies.

As set forth above, the Applicant states Hashimoto is Patent Literature 3. While passage [0044] states it is “considered” some of the components are lost, no evidence has been submitted demonstrating Hashimoto lacks the basic and novel characteristics of the claimed method. The chart submitted on page 7 of the arguments is acknowledged. The Applicant asserts Hashimoto belongs to the conventional group (see page 10 of arguments). Examiner notes the chart discloses different methods. Examiner notes Hashimoto is not the same as the method marked “Conventional heat-killed bacterial cells [0051]” because said method does not teach crushing. Hashimoto is not the same as the method marked “Non-heat-killed bacterial cells [0052]” because said method does not teach heating. Hashimoto is not the same as the method marked “Conventional pre-treated high-pressure-crushed bacterial cell [0053]” because said method requires crushing at 2000 psi. As set forth above, Hashimoto teaches crushing at 800 to 2000 kg / cm. As set forth above when converted, this is equivalent to 11378.7-28446.69 psi. Hashimoto is not the same as the method marked “Conventional pre-treated homogenate bacterial cell [0054]” because said method does not use high pressure homogenization. Hashimoto is not the same as the method marked “Homogenate bacterial cell [0047]” since the chart discloses they employ different steps. While the arguments assert Hashimoto is “similar to the Conventional pre-treated high-pressure-crushed bacteria cell” (see first paragraph of page 8), Examiner reiterates they are not the same. As set forth above, the method disclosed at [0053] requires crushing at 2000 psi, while Hashimoto teaches a 11378.7-28446.69 psi.

The data for 1) macrophage relative ratio and 2) TNF relative ratio in the chart submitted in the arguments is missing for the method labeled as "Hashimoto" by the Applicant. Therefore the chart submitted in the Applicant's arguments does not provide evidence of the alleged differences between the embodiment of the Hashimoto reference cited by the Examiner and the claimed method. Examiner notes Tables 3 nor 7 disclose data for conditions cited in the Hashimoto reference.

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	

/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653